Title: From Thomas Jefferson to William Short, 28 June 1785
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris June 28. 1785.

I must beg a thousand pardons for not having sooner answered your kind enquiries after Patsy’s health. I was yesterday out the whole day, therefore scribble a line just as I am setting out to Versailles this morning. Her indisposition was slight, occasioned by a cold. The cold still remains, but the headach, and slight fever have left her. If we make an appointment to meet you at all it will be for Sunday, because on Monday I expect some friends to dine with me, and it may be convenient for you to come with us the day before. I have received orders from Virginia to furnish plans for the public buildings, and am now occupied on that. Should we not write to you to meet us on Sunday, you may as well come on that day as it is only one day sooner than you had intended. I am with much esteem Dr. Sir Your friend & Servt.,

Th: Jefferson

